


February 14, 2007







Cord Blood America, Inc.





Re:  

Purchase of a $2,300,000 Secured Original Issue Discount Debenture (the
“Debenture”), Common Stock Put Option, and a Warrant to purchase shares of the
Common Stock of Cord Blood America, INC., a Nevada corporation (the “Company”),
by SHELTER ISLAND OPPORTUNITY FUND, LLC (the “Purchaser”)




Ladies and Gentlemen:




The Company shall pay Midway Management Partners, LLC, a Delaware limited
liability company (the “Management Company”), a collateral monitoring fee, on a
quarterly basis, payable on each of March 31, June 30, September 30 and December
31, in an amount equal to 0.25% of the amount of principal outstanding under the
Debenture.  Whenever any amount expressed to be due by the terms of this letter
is due on any day which is not a business day, the same shall instead be due on
the next preceding day which is a business day.  As used in this letter, the
term “business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of New York, New York are authorized or
required by law or executive order to remain closed.




All capitalized terms not defined in this letter shall have the meanings set
forth in the Securities Purchase Agreement of even date among the Purchaser,
Corcell, Ltd., a Nevada corporation, and the Company.  This letter may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  To evidence your
agreement with the foregoing, please sign below and return your signature to me.










[SIGNATURE PAGE TO FOLLOW]











--------------------------------------------------------------------------------

Sincerely,




CORD BLOOD AMERICA, INC.

 

MIDWAY  MANAGEMENT PARTNERS, LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 






